Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altarac et al. (7,163,538) in view of Brumfield et al. (5,609,592) in view of Brumfield (2011/0245876).
With respect to claim 1, Altarac discloses a modular screw (abstract) comprising a first assembly including a first base portion (40) having a head portion defining a slot (33) dimensioned to receive a spinal rod, a securing portion defining a first bore (threaded recess 44) and including a first set screw threadably received in the first bore, as set forth in column 3, line 67 to column 4, line 1, and receiving portion defining a second bore (42); and a second assembly operatively associated with the first assembly , as best seen in FIGS.2-5, the second assembly including a first post (12) defining a cavity (18), a second post (20) including an engaging portion (23) rotatably received in the cavity of the first post, as best seen in FIGS.1,2,4, the second post dimensioned to be received through the second bore of the receiving portion of the first assembly, as best seen in FIGs.2-4.
It is noted that Altarac fails to explicitly disclose when the first set screw of the securing portion is received in the first bore of the securing portion, the first set screw secures to the base portion of the first assembly to the second post; and an elongate screw threadably engageable with the second post, wherein the elongate screw received in the second post causes radial expansion of the engaging portion 
Therefore, given the teaching of Brumfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Altarac, as taught by Brumfield, for the purpose of applying pressure to the spinal screw member in a way that induces higher pressure on the rod, thereby creating a higher junction fit.
Is further noted that Brumfield’876 teaches an orthopedic stabilization system for bone implants (abstract) and discloses an elongate screw (62) threadably engageable with the second post (integral post member 24, tapered locking member nut 68, as best seen in FIGS.7a-7B), wherein the elongate screw received in the second post causes radial expansion of the engaging portion of the second post (the tightening of the tapered locking member nut 68 retracts the tapered locking member 62 and the mating tapered locking member 64 applies an outward wedging force against the interior 58 at the spherical cup member 14, as set forth in para[0038]), which in turn, causes the engaging portion to be affixed  to the cavity of the first post (a resultant expansion of the spherical ball member 20 locks the spherical ball member 20 to the spherical cup member 14, as set forth in para[0038]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Altarac, as taught by Brumfield’876, for the purpose of locking the rods together in a determined spatial orientation.

With respect to claim 3, Brumfield’876 discloses the engaging portion of the second post defining a slit (35).
With respect to claim 4, Altarac discloses wherein the receiving portion of the first assembly defines an annular groove concentrically arranged with the second bore, as set forth in column 4, lines 62-64.
With respect to clam 5, Brumfield’876 teaches wherein the second post defines internal threads configured to threadably engage the elongate screw, as best seen in FIG.7a-7b, and as set forth in para[0038].
With respect to claim 6, Altarac discloses the receiving portion of the first assembly includes a ring (30) defining a slit (37), as set forth in column 3, lines66-67 and column 4, line 1. 
With respect to claim 7, Brumfield’592 teaches wherein a first longitudinal axis defined by the first bore (25) of the first assembly defines an acute angle with respect to a second longitudinal axis defined by the second post (set screw 58, Fig.3A).
With respect to claim 8, Altarac discloses wherein the first post (12) of the second assembly includes external threads (16) along a length of the first post.
With respect to claim 9, Altarac discloses wherein at least a portion of the first post is tapered along a length thereof, as best seen in FIGS.1-2.
With respect to claim 10, Altarac discloses wherein the at least a portion of the first post extends at least a quarter of the length of the first post, as best seen in FIGS.1-2.
With respect to claim 11, Altarac discloses wherein the first post of the second assembly includes an inner surface having a keyed surface distal of the cavity (74) as best seen in FIG.5.

With respect to claim 14, although Altarac teaches of angulation, as set forth in column 4, lines 17-36, it is noted that that Altarac fails to teach of polyaxial motion defines in the range of 15 degrees and about 60 degrees, as claimed by applicant. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the angle in the range of 15 degrees to about 60degrees, since where general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altarac et al. (7,163,538) in view of Brumfield et al. (5,609,592) in view of Brumfield (2011/0245876) in view of Casey et al. (9,517,089).
With respect to claim 12, it is noted that the above combination of references fails to teach wherein the head portion of the first assembly defines a lateral opening configured to receive a band therethrough, as claimed by applicant. However, in similar art, Casey et al teaches of a surgical screw with tulip (16) defining a lateral opening (68) configured to receive a band therethrough.
Therefore given the teaching of Casey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Altarac, as taught by Casey, for the purpose of allowing the second assembly to move back and forth in relation to the first assembly.
Claims 15, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altarac et al. (7,163,538) in view of Brumfield (2011/0245876).

It is noted that Altarac fails to teach of an elongate screw operatively coupled with the second post to secure a relative orientation of the seconds post with respect to the first post, as claimed y applicant. However, in similar art, Brumfield discloses an elongate screw (62) operatively coupled with the second post (24) to secure the relative orientation of the second post with respect to the first post, as set forth in para[0038]for the purpose of locking the rods together in a determined spatial orientation.
Therefore, given the teaching of Brumfield, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Altarac, as taught by Brumfield, for the purpose of locking the rods together in a determined spatial orientation.
With respect to claim 17, Brumfield teaches wherein the second post (24) of the second assembly includes an engaging portion (20) transitionable between a radially expanded state and a radially contracted state, wherein the engaging portion configured to maintain the orientation of the second post with respect to the first post when the engaging portion is in the radially expanded state, as set forth in paras[0036,0038].
With respect to claim 18, Altarac disclose wherein the first post includes a tapered portion extending along a length of the first post, as best seen in FIG.2-4.

With respect to claim 20, Altarac discloses wherein the tapered portion includes external threads (16).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altarac et al. (7,163,538) in view of Brumfield (2011/0245876) in view of Brumfield et al. (5,609,592).
With respect to claim 16, it is noted that the above combination teaches all the limitations, except for wherein the first bore of the base portion defines a first axis and the second bore of the base portion defines a second axis, wherein the first and second axes define an acute angle with respect to each other, as claimed by applicant. However, in similar art, Brumfield’592, ass set forth in column 6, lines 38-44, provides the evidences of a spinal implant wherein the first bore of the base portion defines a first axis (hook 25, FIG.3A) and the second bore of the base portion defines a second axis (set screw 58, FIG.3A), wherein the first and second axes define an acute angle with respect to each other for the purpose of applying pressure to the spinal screw member in a way that includes higher pressure on the rod, creating a higher junction fit.
Therefore, given the teaching of Brumfield’592, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Altarac, as taught by Brumfield’592, for the purpose of applying pressure to the spinal screw member in a way that includes higher pressure on the rod, creating a higher junction fit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6,887,242			5-2005		Doubler et al.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        December 1, 2021